ORDER PER CURIAM: Appellant Bryant Lasley was charged in the Circuit Court of Jackson County with second-degree (felony) murder, first-degree robbery, and two counts of armed criminal action, in connection with the murder of Mark Shears in Kansas City in October 2012. Lasley was convicted of all four charges following ■ a jury trial, at which he testified in his own defense. Las-ley appeals. He argues: (1) that the circuit court erroneously failed to suppress a pretrial statement he made to police officers; (2) that he should have been permitted to question a prosecution witness concerning the average sentence for the reduced charges the witness faced as a result of a plea agreement; and (3) that the circuit court should have taken action sua sponte after the prosecution made reference to Lasley’s prior felony convictions during closing argument, We affirm. Because a published opinion would have no prece-dential value, we have provided -the parties with an unpublished memorandum- setting forth the reasons for this order. Rule 30.25(b). ■ ;-